Conviction is for child desertion, punishment being assessed at thirty days' confinement in the county jail.
No statement of facts accompanies the record, and there are no bills of exception save one complaining of the refusal of a special charge. No exceptions were filed to the charge given and this being a misdemeanor case it is necessary both to object to the court's charge and supplement the same by special charges intended to cover any omission in the main charge.
For that reason and the additional one that in the absence of the facts proven this court is not able to appraise the applicability of the charge requested, no error is shown and the judgment is affirmed.
Affirmed.